Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.     Applicants’ arguments and amendments filed on 1/4/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-7 are pending in this application.
Claims 1, 3, 5 have been amended. 
Claims 1-7 have been rejected. 

Claim Objections
4.	Claim 5 objected to because of the following informalities:  Claim 5 is amended to recite “returned to the distilling the ethanol” which can be reedited to “returned to the distilling the ethanol to the distillation column” to complete the sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.    Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Diosady et al. USPN 4859371 in view of NPL Carla et al. (Machine translation of WO 2014/115067A) in view of NPL Cegla et al. (in J Food Sci. pages 816-820, vol 42 (3), 1977) in view of Karnofsky et al. USPN 4219470 in view of Hayes et al. USPN 3734901 in view of Pass et al. USPN 3897574 in view of Langley et al. USPN 5620728 in view of Schumacher et al. USPN 4622760 and further in view of Steinkraus et al. USPN 4496599 and further in view of evidence given by NPL Hull definition.

8.    Regarding claims 1, 6, Diosady et al. discloses a method of extracting components from soybean seed to make proteinaceous meal ( at least in example 7) by treating soybean seed with a first extraction solvent e.g. ethanol (at least in claim 1,5 of Diosady et al.) and second extraction solvent is hexane (at least in claims 1,5,6, 7, 8, 9 e.g. claim 9 has first polar solvent is ethanol and second non-polar solvent is hexane) which can be cracked, flaked, pre-pressed (at least in col 4 lines 60-65 and in claims 1,5 of Diosady et al.). Diosady et al. also discloses that the extraction can be countercurrent extraction (at least in col 5 example 1).
Diosady et al. discloses the proteinaceous materials can be extracted using alcohol followed by hexane (at least in claims 1, 5, 6, 7, 8, 9) in order to separate oil from proteinaceous meal and to make pure proteinaceous meal from vegetable seeds.
However, Diosady et al. is silent about multiple extraction steps to extract soybean seeds in the form of laminated expanded mass by using first extraction solvent as ethanol (if ethanol is a solvent) and second extraction with hexane.
Regarding claim 1 (a), Diosady et al. discloses the seeds can be in the form of pre-pressed, flake form.
However, Diosady et al. does not specifically mention clean and laminated product (pressing process makes the form of lamination).

NPL Carla et al. discloses the step of cleaning followed by laminating the soybean material to make laminated material ([0028]) in order to make porous laminated raw material ([0114]- [0116]) suitable for better extraction.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Diosady et al. to include the teaching of NPL Carla et al. to make cleaned laminated form of soybean (at least in [0028], [0114]-  [0116]) in order to make it ready for the next extraction step(s) suitable for better extraction.
Regarding claim 1 (b), modified Diosady et al. is silent about specific steps to remove the components like, pigments, gums etc. from soybean seeds by using first extraction solvent as ethanol (if ethanol is a solvent).
Karnofsky et al. discloses that soybean flakes which are prepared by first cracking beans, dehulled heated and flaked and grounded to desired size and made ready for extraction ( col 3 lines 50-60), can be ethanol extracted for the removal of carbohydrates and phosphatides from full-fat flakes using aqueous ethanol in the concentration of 50-70 % by weight which overlaps 65-85% by wt. of ethanol of claim 1 (b) and at a temperature preferably ranging from 95-105 degree F which overlaps the claimed range of 50-80 degree C (For ex ample 50 degree C=122 degree F) of claim 1 (b) (in col 4 lines 29-40). Karnofsky et al. discloses that the alcohol 
It is to be noted that the disclosed prior arts of record do not exactly mention the the percent amounts of water, sugar and soluble substances as claimed in claim 1 (b). However, it is interpreted as it is within the skill of one of ordinary skill in the art to optimize the time of extraction (claim 1 is broad and it does not specify any time) in order to have desired removal of water and other soluble substances from the expanded mass product of soy.
Absent showing of unexpected results, the specific amount of extract ants (i.e. extracted water, soluble substances of claim 1 (b) is not considered to confer
patentability to the claims. As the amount of extractable substances are variable that can be modified, among others, by adjusting the amount of time, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time in modified Diosady et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired amount of extracted substances (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

NPL Cegla et al. discloses that countercurrent extraction of soy with 60:40 ethanol (i.e. 60% ethanol) at 65 degree C, separates liquid extracts from solid by centrifugation (i.e. decantation) (page 816, Under Abstract).
Karnofsky et al. discloses that carbohydrates, phosphatides and oil are present in oleaginous seed e.g. soybean flakes and are extracted using alcohol treatment ( at least in col 2 lines 55-67 and col 3 lines 1 -10). Hayes et al. discloses that the alcohol extracts soy protein and high molecular weight polysaccharides as insoluble residues (col 1 lines 35-40) and di-tri-sugars (small sugars), glucosides etc. as soluble constituents (col 2 lines 10-20). Therefore, in order to purify the “proteinaceous materials” (i.e. expanded mass), the extracted insoluble mass consisting essentially of soy protein” is decanted by centrifugation method (in Carla et al. Abstract) in order to separate soluble constituents including low molecular weight carbohydrates which produce gas (in NPL Cegla et al. page 816, Under Introduction second paragraph) and the common method of decantation is by using a decanter or centrifugation in order to separate solid residue from the liquid portion (in NPL Carla et al. in Abstract).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Diosady et al. to include the teaching of NPL Cegla et al. to perform the alcohol extraction step by using countercurrent extraction method in order to have more concentrated extract (in Abstract of NPL Cegla et al.) and to separate (i.e. removal) the soluble constituents like 
It is to be noted that claim 1 (c) has been addressed using secondary prior art by NPL Cegla et al. (mainly). However, in addition, Karnofsky et al. and Hayes et al. have been used to address only and for better clarification of soluble and insoluble constituents present in the respective fractions in order to simplify the motivation in the office action.
Regarding claims 1 (d) and 1 (e), claim 1 (f) is interpreted as the alcohol soluble containing constituents liquid phase which is further separated from the alcohol in order to purify alcohol to recycle back for the purpose of reusing as ‘extraction ethanol’ solvent as claimed in claim 1 (e). Pass et al. discloses a process for recovery of ethanol from a soy protein extraction process using a tray-type rectification column which provides the benefit of removing and separating contaminants present in the alcohol soluble liquid portion and recycling the pure ethanol for its reuse (in claim 1 and Fig 1 of Pass et al.) by recovering ethanol from top of the column (at least in claim 4) and other soluble contaminants from the bottom section of the column (Abstract). The term ‘bottom section’ is used to refer that it is below the upper part of the column from which alcohol is recovered.
Therefore, Pass et al. discloses the distillation step to purify ethanol.

Therefore, Diosady et al. in view of Karnofsky et al. can be further modified by Pass et al. to reuse the recycled distilled ethanol in order to provide the benefit of having an economic recycling of pure ethanol for replacing ethanol losses for reuse.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Diosady et al. to include the teaching of Pass et al. to perform the distillation step to purify ethanol in order to provide the benefit of removing and separating contaminants present in the alcohol soluble liquid portion and recycling the pure ethanol for its reuse (at least in claim 1 and Fig 1 of Pass et al.) by recovering ethanol from top of the column (at least in claim 4 of Pass et al.) and other soluble contaminants from the bottom section of the column (Abstract of Pass et al.) in order to recycle the ethanol (at least in col 4 lines 35-37 of Karnofsky et al.) in order to provide the benefit of having an economic recycling of pure ethanol for replacing ethanol losses for reuse.
Regarding claim 1 (f), Hayes et al. discloses the extraction step using hexane (col 6 lines 55), and advantageously at a temperature 100-140 degree F (encompasses claimed 50 -60 degree C =122-140 degree F) is maintained in order to have an increase of lipid yield in a cost effective manner (col 6 lines 63-73). It is to be noted that Hayes et al. discloses that monohydric alcohol is present in this hexane mediated extraction step but it is not present as a co-solvent rather it is present as a wetting agent in order to enable hexane to more efficiently solubilize the lipid (col 6 lines 74-75 and col 7 lines 1-10).

Langley et al. teaches vacuum condition helps more extraction of oil from the solvent e.g. hexane (at least in col 3 lines 8-20, and lines 25-30).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Diosady et al. to include the teaching of NPL Langley et al. and Hayes et al. to perform the second extraction step using hexane to extract oil and under vacuum condition and under heating condition in order to have exposure of vegetable based product (i.e. ‘expanded mass product” which is soy proteinaceous material) associated with oil (in Langley et al., col 3 lines 8-20, 25-30) followed by separating oil in the next step of distillation ( col 3 lines 25-30).
It is to be noted that the claim limitation of “vacuum between -25 to 25 mm of water column” is interpreted as the vacumn condition. Therefore, even if it is not exactly disclosed by the prior arts of record, however, the broad disclosure of vacuum can be interpreted as obvious consideration of any suitable vacuum condition applicable in such process.
Therefore, absent showing of unexpected results, the specific amount vacuum is not considered to confer patentability to the claims. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of vacuum in modified Diosady et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. more efficient performance of the extraction method. (In re Boesch, 617 F.2d. 272, 
Regarding claims 1 (g) and 1 (h), Hayes et al. discloses that the polar and nonpolar phase can be suitably separated from one another by conventional means like decantation, centrifugation etc. (col 11 lines 1-5). It is to be noted that it is within the skill of one of ordinary skill in the art to collect the solution from the prior hexane extraction step which contains hexane, oil, water and ethanol and sugar followed by separating by conventional means like decantation, centrifugation etc. as disclosed by Hayes et al. ( col 11 lines 1-5). It is also to be noted that the residual ethanol can be processed and reused at this step by using the identical method as discussed for claim 1 (d) and (e) above in order to reuse pure alcohol in a cost effective manner.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Diosady et al. to include the teaching of Hayes et al. to perform the decantation step after collecting the extracted material from the hexane extraction step in order to suitably separate polar and nonpolar phases to separate hexane from residual ethanol with other constituents by conventional means like decantation, centrifugation etc. (in Hayes et al. col 11 lines 1-5) and therefore, residual ethanol can be processed and reused also.
Regarding claim 1 (i), Hayes et al. discloses the step of hexane removal by distillation method (col 11 lines 46-52, in lines 49-50 it discloses e.g. distillation to remove hexane and Fig 1 step #15, therefore, hexane can be removed by distillation 
Regarding the phrase “separating about 20% of the soybean as gum oil”, it is to be noted that this exact percent amount at this exact claimed method step is not mentioned by the disclosed prior arts of record. However, it is within the skill of one of ordinary skill in the art to optimize the time of extraction in order to achieve the separation of 20% of the soybean as gummed oil at this step. Therefore, it is considered as result effective variable.
Absent showing of unexpected results, the specific amount of separation of 20% of the soybean as gummed oil is not considered to confer patentability to the claims. As the amount of extractable substances are variable that can be modified, among others, by adjusting the amount of time, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time in modified Diosady et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired amount of separation of 20% of the soybean as gummed oil (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 1 (j), 1 (k), Schumacher et al. discloses the method of desolventization to remove organic solvents used to extract oil from vegetable materials (at least in Abstract of Schumacher et al.). Schumacher et al. also discloses that steam is passed through the desolventizer in a way so that hexane (boiling range 63-70 degree C col 1 lines 42-46) and other solvents are removed as vapor ( col 9 lines 30-40) and preferred temperature is 72 degree C or more in order to remove all hexane from the proteinaceous meal ( at least in col 4 lines 14-16, 48-50 : Even if it is in the background section, it discloses the objective of the disclosed invention of Schumacher et al.). Therefore, one of ordinary skill in the art would make the temperature ’72 degree C or more” which is appropriate for hexane, and it meets the claimed desolventization step and temperature of the step 1 (j). Schumacher et al. also discloses that after the meal being freed from hexane, it contains higher proportion of condensate which is removed by further treating with hot air followed by cooling steps (col 8 lines 12-18, Fig 1 (2) (3) and (4). Even if the temperature of the hot air and cooling temperature are not specifically disclosed by Schumacher et al, however, it is considered as result effective variable.
Absent showing of unexpected results, the specific amount of temperature is not considered to confer patentability to the claims. As the amount of temperatures 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Diosady et al. to include the teachings of Steinkraus et al. to perform the desolventization step in order to remove the solvents from the expanded mass to make the product free from residual ethanol and hexane.
Schumacher et al. does not specifically disclose vacuum system containing desolventizer and condenser attachment to recover solvent.
Steinkraus et al. discloses that the final defatted soybean product can be desolventized by applying vacuum in combination with heat (col 3 lines 1-9). Steinkraus et al. also discloses the attachment of a condenser in order to enable recovery of the solvent (col 3 lines 6-7). Therefore, Steinkraus et al. discloses the similar desolventization step because this step is applied to the two solvents ethanol 
Even if the heating temperature for the step 1 (j) is 85-100 degree C, however, it is considered as “Result Effective Variable”.
Absent showing of unexpected results, the specific amount of temperature is not considered to confer patentability to the claims. As the temperature is variable that can be modified, among others, by adjusting the amount of time, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of temperature in modified Diosady et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc. (5). (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the phrase “hull type condenser, it is to be noted that it is a design choice. The term ‘hull’ is defined as “watertight enclosure” which protects from environmental temperature etc. Therefore, it is interpreted, as the hull-type condenser system is the system, which will not be fluctuated by the external vapor, humidity, temperature condition as evidenced by NPL Hull definition (Page 1). 
According to MPEP 2144.03 (A-E), Steinkraus et al. discloses the claimed invention including condenser except for the condenser is ‘hull type’. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include hull type condenser since it is known in the art that hull-type condenser system is the system, which will not be fluctuated by the external vapor, humidity, temperature condition as evidenced by NPL Hull definition (Page 1).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify modified Diosady et al. (and Schumacher et al.) to include the teachings of Steinkraus et al. to perform the desolventization step by using upgraded desolventizer which is attached to the vacuum and proper hull type condenser system in order to enable recovery of the solvent (Steinkraus et al. col 3 lines 6-7).
Regarding claim 1 (l), Schumacher et al. also discloses that after the meal being freed from hexane, it contains higher proportion of condensate which is removed by further treating with hot air followed by cooling steps (col 8 lines 12-18, col 9 line 61 e.g. combined drying and cooling Fig 1 (2) (3) and (4). Even if the temperature of the hot air and cooling temperature are not specifically disclosed by Schumacher et al., however, it is considered as result effective variable.
Absent showing of unexpected results, the specific amount of temperature is not considered to confer patentability to the claims. As the temperature is variable that can be modified, among others, by adjusting the amount of time, the precise amount 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify modified Diosady et al. (and Schumacher et al.) to include the teachings of Schumacher et al. to perform the step of drying and cooling to make the final dried product.
Claim 6 is considered as Product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-byprocess claims are limited by and defined by the process, determination of 

9.    Regarding claim 2, claim 2 recites the optional claim limitation. Therefore, claim 2 is optional.

10.    Regarding claim 3, claim 3 recites “extraction with an aqueous solution of ethanol with a concentration of 90-92 weight % in an intermediate extractor”.

	Karnofsky et al. discloses two steps of extraction using ethanol. Step 1 (First step) is  soybean flakes which are prepared by first cracking beans, dehulled heated and flaked and grounded to desired size and made ready for extraction ( col 3 lines 50-60), can be ethanol extracted for the removal of carbohydrates and phosphatides from full-fat flakes using aqueous ethanol in the concentration of 50-70 % by weight which overlaps 65-85% by wt. of ethanol and at a temperature preferably ranging from 95-105 degree F which overlaps the claimed range of 50-80 degree C (For ex ample 50 degree C=122 degree F) (in col 4 lines 29-45) as discussed to address claim 1 (b) above. 
However, Karlowsky et al. also discloses that this extraction step can further be extended with approximately 90% by weight of ethanol at second step (step II) in order to have more water removal (i.e. dewatered)  (col 4 lines 30-35) to further concentrate the product which reads on “intermediate extractor for reduction of water” as claimed in amended claim 3. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Diosady et al. to include the teaching of Karlowsky et al. with the two steps of ethanol extraction which includes second step (as intermediate step) with 90% ethanol in order to have more water removal (i.e. dewatered) (col 4 lines 30-35) to further concentrate the product.
	It is to be noted that the rest of the amended claim limitation of sending the mixed ethanol to the “distillation column” is applicable as addressed for claim 1 (d) to meet claim 3.  

11.    Regarding claim 4, Karlowsky et al. discloses that the steps are performed sequentially and it can be independent extractor also (at least in col 3 lines 20-22, col 4 lines 1-5 and Fig).

12.    Regarding claim 5, claim 5, the claim limitation of claim 5 is also optional.

13. 	Regarding claim 7, modified Diosady et al. disclose that the amount of protein in soybean meal after completion of both the steps including oil extraction can be 61.2% by weight also (col 9 Table 8).
It is to be noted that the phrase “60-70% of soluble proteins” is interpreted as the percent soluble protein with respect to total crude protein content.
As the disclosed prior arts of record meet the steps of extraction of the soybean “expanded mass product”, therefore, the disclosed method step will meet the claimed amount of crude protein and KOH treated soluble protein of claim 7.
It is also to be noted that regarding the amount of soluble protein by using alkali KOH treatment, as claimed in claim 7, the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the 
In this instance, even if it is not disclosed by modified Diosady et al., however, as the method steps of claim 1 is met by the disclosed combinations of prior arts of record, therefore, the quality of protein including the amount of soluble protein as determined by alkali treatment (KOH) would have been achieved by the disclosed method of making proteinaceous soybean meal product.
It is to be noted that claim 7 depends on claim 6. Therefore, is also considered as product-by-process claim and the paragraph used for product-by-process claim for claim 6 is applicable for claim 7 also.

Response to arguments
14.	Applicants’ arguments have been considered. Applicants’ arguments are addressed below:

15.	Applicants argued in Remarks section, page 8 first paragraph that
(i)  “The process disclosed by Diosady comprises preparing a slurry consisting of the seed powder and one of the solvents. The slurry is injected into a column where the other solvent is injected counter-currently. The solvents flow up and down as a function of the density. This process was tested only in the laboratory and does not represent the state-of-the-art in industrial production of SPC (Soybean Protein Concentrate), and it might present severe filter and screen clogging problems. If the process disclosed in Diosady is used in the industry, the consumption of energy will be too high by virtue of operational cost also would be higher in view of the maintenance costs of grinding mills that would wear out rapidly due to the higher grinding effort”.
(ii) Applicants continued the arguments on page 9 first paragraph that the conventional extractors cannot handle finely divided powder and rely on the integrity of the seed bed which needs to be pre-pressed and flaked to be used in conventional system” 
In response to (i), it is to be noted that, the disclosed method of Diosady et al. is the improved method of extracting oilseeds in any form including powder, flakes and pre-pressed form (col 4 lines 60-65) compared to the conventional extraction methods which cannot handle finely divided seed material and can perform only pre-pressed and flaked materials as discussed in section (ii) below. Even if the examples of Diosady did not mention laminated material, however, Diosady et al. discloses pre-pressed, flak material (col 4 lines 60-65). Therefore, examiner specifically addressed claimed term “lamination” as claimed in claim 1 and the deficiency of the step of “laminating” as claimed in claim 1(a), is addressed by NPL Carla et al. ([0028]) so that one of ordinary skill in the art would have been motivated to modify Diosady’d pre-pressed, flakes (col 4 lines 60-65) into cleaned porous laminated raw material suitable to be better extracted (in NPL Carla et al. [0028], [0114]-[0116]) because of its porous and laminated surface (i.e. more surface area).
Diosady is used as primary prior art because Diosady et al. discloses sequential extraction using alcohol followed by hexane (at least in claims 1, 5,6,7,8, 9 of Diosady et al.) as claimed in the presently claimed invention. The use of laminated material which 
Regarding the argument that the process of Disody et al. is not suitable for Industrial application, is not an issue because, Diosady et al. does not disclose its limit and its limited use and not to be used in commercial scale. It is also to be noted that Diosady et al. does not mention clogging problem and it is to be noted that Diosady et al. discloses that dilution (in need) is performed (at least in example 1). Therefore, it is within the skill of one of ordinary skill in the art to consider the nature of raw material, degree of dilution needed to avoid such problem, if any.
Regarding the argument in remarks section on page 8 third paragraph that “Diosady et al. discloses the extraction is carried out through percolation”, it is to be noted that claim 1 is broad and it recites “comprising’ transitional phrase. Therefore, it can include additional steps because claim 1 does not exclude specifically “percolation” step.
Regarding the allegations in relation to the operational cost, and viability for its use as commercial scale, it is to be noted that “this argument is considered as cost 
In response to (ii), it is to be noted that it is agreed that because of the limitations of the prior conventional extractors (e.g. De Smet and Crown) which can handle pre-pressed flake form and cannot handle finely divided seed material, therefore, the disclosed invention of Diosady et al. is used who can handle finely divided seed material also (in Diosady et al. at least in col 4 lines 60-65). However, the improved method of Diosady et al. can handle both the powdered and pre-pressed flakes i.e. broad range of seed materials (in Diosady et al. at least in col 4 lines 60-65). That is the superiority of the improvement of Diosady et al. over other conventional systems as discussed in the background section and argued in this section. 
In order to be more specific, Diosady et al. is modified by NPL Carla et al. ([0028]) who  used to make cleaned porous laminated raw material suitable to be better extracted (in NPL Carla et al. [0028], [0114]-[0116]) because of its porous and laminated surface (i.e. more surface area) and discussed above.

page 9 third paragraph that “With regard to the quality of the obtained product, Diosady et al. shows on Table 8 of Example 7 a hexane/soy ratio of 3.2 which is already quite high compared to the industrial use, a protein content of 60% on a dry basis (55% on a wet basis). Commercial concentrates known as “SPC 60” have a content of 65% on a dry basis (60% on a wet basis). Therefore, the process proposed by Diosady does not produce a soy concentrate exhibiting the quality required in the market. This is so because there are no sufficient stages for removing sugar in the proposed extraction column, and also because ethanol is used at a 90% volume, thus lacking a sufficient amount of water for the suitable removal of the sugars present in the soy’.
In response to percent protein content on dry weight basis, as mentioned on pages 8, 9 in the last office action, it is to be noted that 
(i) Independent claim 1 does not recite percent protein and dependent claim 7 recites 60-70% protein which is addressed by using Diosady et al. (in Diosady et al. Table 8 e.g. 61.2%). 
(ii) it is to be noted that NPL Cegla et al. (e.g. at least in Table 5 protein percent can be 80% also), Karnofsky et al. and NPL Carla et al. was used as secondary prior art to modify Diosady et al. to make and to purify proteinaceous materials by separating other contaminant components and to concentrate by decantation. Therefore, it is within the skill of one of ordinary skill in the art to optimize the step to have desired concentrated and pure final proteinaceous product. 

Regarding the arguments of “soluble protein” in remarks section on page 10, it is to be noted and as discussed in the office action above that “the combinations of prior arts meet the claimed “soybean meal” of the presently claimed invention. Therefore, it would have the similar end product with the claimed property and in this instance, claimed amounts of crude protein and soluble protein in KOH as claimed in claim 7. 
In response to the argument that ethanol used at a 90% volume cannot remove sugars etc., it is to be noted that is why secondary prior art by Karnofsky et al. is used to modify Diosady et al. to use 50-70% ethanol (by volume) which overlaps claimed range of claim 1 in order to have reasonable expectation of success of removal of carbohydrates, phosphatides from full-fat flakes (at least in col 3 lines 50-60). 

16.	Applicants argued on page 9 last paragraph that it is not possible to attain suitable quality concentrated product from large particles using the method of Diosady et al.
In response, and as discussed above, Diosady et al. has disclosed, in examples, the slurry formation. However, we should consider the disclosure as a whole and Diosady et al. discloses that the initial raw material can be ground, flakes, pre-pressed etc. (col 4 lines 58-65). 

17.	Applicants argued on page 10 that “Diosady does not mention soluble protein”. 
In response, it is to be noted that claim 1 is broad and it recites “soluble protein” and claim 7 which depends on claim 1 recites soybean meal having crude protein 58-62% which is met by Diosady et al. (in col 9, Table 8 #4 sample 61.2%). However, the soluble protein using KOH digestion, it was stated in the last office action on page 21 in the office action that the combinations of prior art meets the claimed method steps and therefore, it would have the soybean protein meal having the property of 60-70% soluble protein by KOH treatment. Also it is to be noted that KOH hydrolyzes the protein to small soluble fragments.  Claim 7 is broad and the time of treatment is not claimed. Therefore, one of ordinary skill in the art can optimize KOH treatment (i.e. hydrolysis) to achieve desired amount of soluble protein including 60-70% solubility to meet claim 7. Additionally, examiner also mentioned in the last office action that when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

18.	Applicants argued on page 11 that “In any case, Carla proposes a process for removing oil and sugars from laminated soybeans using only anhydrous ethanol and aqueous ethanol solutions at several concentrations. There are other documents that have also proposed the use of ethanol as the only solvent. None of them could be applied in the industry in view of the low oil solubility, even in anhydrous ethanol at boiling temperature, thus implying very high solvent recirculation and highly expensive ethanol recovery”.
In response, it is to be noted that NPL Carla et al. is used as secondary prior art to teach “laminated material” in order to modify  seeds of Diosady et al. (col 4 lines 60-65)  into cleaned, porous laminated expanded mass for better extraction  ([0028], [0114]-[0116]  of NPL Carla et al.).
However, note that while NPL Carla et al. do not disclose all the features of the present claimed invention, NPL Carla et al.  is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely porous laminated expanded mass, and in combination with the primary reference, discloses the presently claimed invention.

19.	Applicants argued in remarks section on page 11 that “Cegla et al. refers to soy protein isolate having 90% concentrated protein used as human food”.
In response, NPL Cegla et al. is an additional secondary prior art which is used to address motivation of removal of carbohydrate from the mixtures comprising protein, fat and carbohydrate and NPL Cegla et al. discloses that soluble components are separated including low molecular weight carbohydrates which produce gas (in Cegla et al. page 816, Under Introduction, second paragraph) and was mentioned on page 9, first paragraph of last office action.
 However, note that while NPL Cegla et al. do not disclose all the features of the present claimed invention, NPL Cegla et al.  is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of 

20.	Applicants argued on page 12 third paragraph that “As for Hayes, a change to the industrial process in use to remove the SPC sour taste and odor is proposed, so that it can be used in the production of human foods. It is noted that in order to remove the bran taste and odor present in about 1% of residual oil retained in the bran, Hayes has introduced an additional extraction using a mixture of hexane, ethanol and water. As clearly shown in the flow diagram, the process follows the traditional sequence of firstly extracting the oil to obtain “Defatted Flakes”, and then extracting the sugars with an aqueous ethanol solution”.
In response, it is to be noted that even if Hayes discloses the hexane extraction and additional hexane treatment to remove less than 1% of residual oil in order to remove bran taste etc., however, Hayes et al. is used to address complete fat removal by hexane to modify the hexane treatment step of primary prior art by Diosady et al. Primary prior art by Diosady et al. discloses sequential treatments using alcohol followed by hexane  (at least in claim 8 of Diosady et al.) and therefore, is used as primary prior art.

However, note that while Hayes et al. do not disclose all the features of the present claimed invention, Hayes et al.  is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely “complete (less than 1%) removal of fat by treating hexane” in order to and in combination with the primary reference, discloses the presently claimed invention.

21.	Applicants argued on page 15 last paragraph that applicants achieved “Unexpected Result” of the claimed invention. 
In response, it is to be noted that attorney’s arguments are not the substitute for evidence for the unexpected results. Attorney’s arguments merely states “Unexpected Result” and does not further explain the reasons why applicants representative believe it is unexpected result. Applicants representative has to provide arguments based on  MPEP 2144.05, the reasons why applicants representative wants to establish that their claimed invention is “unexpected Result”. Therefore, this argument is considered as incomplete. 

Conclusion

 Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792            

/DONALD R SPAMER/Primary Examiner, Art Unit 1799